Citation Nr: 0110547	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  95-35 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to disability compensation for chronic infection 
and post-traumatic arthritis of the right ankle pursuant to 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel






INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1976.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO).

The Board remanded this case to the RO for additional 
evidentiary development in June 1997 and January 2000.  It 
has again been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent an open reduction and internal 
fixation of a fracture of the right ankle at a VA medical 
facility in December 1986.  

3.  In June 1987, the veteran returned to the VA medical 
facility for removal of the hardware in the right ankle 
because of drainage.  

4.  In February 1994, the veteran was re-admitted to the same 
facility and underwent an exostosectomy for bone spurs due to 
post-traumatic arthritis of the right ankle.

5.  There is, as established by a June 1998 VA examination, 
no objective evidence of chronic infection of the right 
ankle, and the veteran's post-traumatic arthritis of the 
right ankle is a normal residual of his trauma to the bone 
and not the result of VA treatment.

CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for chronic infection 
and post-traumatic arthritis of the right ankle is not 
warranted.  38 U.S.C.A. § 1151 (West Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date, and it is 
therefore, applicable to this case.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record reflects, 
however, that a remand to have the RO consider this case in 
light of this new law would serve no useful purpose.  

In this regard, it is noted that the RO obtained a medical 
opinion regarding the fundamental question at issue in June 
1998.  Moreover, the veteran has been specifically apprised 
of the evidence considered in denying his claim by means of 
the statement of the case and supplemental statements of the 
case.  In addition, the record reflects that following the 
June 1997 and January 2000 Board Remand orders, the RO 
specifically contacted the veteran, via letter, for purposes 
of requesting additional information.  However, neither he 
nor his accredited representative have indicated that there 
is any additional pertinent information that may be available 
or necessary to a decision on his claim.  Therefore, the 
Department has satisfied the duty to assist in the 
development of this claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (to be codified at 38 U.S.C. § 5103A).

Turning to the claim itself, it is observed that in April 
1993, the veteran claimed compensation under 38 U.S.C.A. 
§ 1151 for chronic infection and post-traumatic arthritis of 
the right ankle, as a result of improper surgical procedures 
and follow-up care by the VA Medical Center in Houston, Texas 
(VAMC-Houston).

Applicable criteria provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 
3.800(a) (2000).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1998); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and under the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The veteran's request for benefits pursuant to the provisions 
of section 1151 was received in 1993.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
the veteran's claim must be adjudicated under the version of 
section 1151 extant before the enactment of the statutory 
amendment, i.e., neither VA fault nor an event not reasonably 
foreseeable is required for his claim to be granted.  

In the instant case, the veteran was admitted to VAMC-Houston 
for injury related to an accident in November 1986.  On 
admission, it was determined that surgical intervention was 
necessary; however, the veteran had fracture blister that 
delayed his surgery.  The fracture blisters improved over 
time, and the veteran underwent an open reduction and 
internal fixation of the right ankle, with 2 medial malleolar 
screws and a plate on the lateral malleolus, in December 
1986.  He did well postoperatively, was crutch trained and a 
short-leg non-weight bearing case was applied to the right 
side.  The veteran was discharged from the hospital later 
that month.  

Treatment records from early in 1987, show that the veteran 
was seen on occasion with complaints of pain and swelling in 
the right ankle.  In June 1987, the veteran was readmitted to 
the hospital with complaints of draining from the area of his 
surgical wound.  Physical examination at that time was only 
remarkable for two small open areas over the medial and 
lateral malleolar areas and some tenderness along the right 
ankle.  In July 1987, the veteran was taken to the operating 
room where the hardware from the symptomatic right ankle was 
removed, and surrounding skin debrided.  The operation report 
reflected that there was no evidence of bony destruction, 
infection or gross purulence.  The postoperative course was 
noted to be entirely without complication.  The veteran was 
discharged later that month.  A September 1987 outpatient 
treatment record revealed that there was medial and lateral 
wound closure.  X-rays of the right ankle showed mild 
degenerative changes with adequate alignment.

In September 1993, the veteran was seen with a five-year 
history of status post right ankle pain.  Physical 
examination revealed that he had healed scars with no 
evidence of infection.  However, there was decreased range of 
motion at the ankle joint.  X-rays revealed tibiotalar 
degeneration.  He was referred to the Foot Clinic.  In 
February 1994, the veteran was admitted to VAMC-Houston for 
an elective exostosectomy of bone spurs in the right ankle.  
It was noted that he tolerated the procedure without 
difficulty.

In June 1998, the veteran was examined for VA purposes in 
connection with this claim.  The report from this examination 
reveals that the examining physician reviewed the veteran's 
claims file and medical records, and afforded him a 
comprehensive evaluation.  On physical examination, the 
physician noted that the veteran was a well-developed, well-
nourished gentleman of apparent stated age, with an antalgic 
gait on the right.  Examination of the ankle showed there had 
been a 7-centimeter (cm) medial incision, an 11-cm lateral 
incision, as well as a 6-cm anteromedial incision about the 
ankle, all of which were described as being well healed.  
Although there was bony hypertrophy about the ankle, there 
was no swelling.  In addition, there was no erythema or 
discharge from the wounds noted.  Range of motion of the 
ankle was limited to 5-degrees of dorsiflexion, 20-degrees of 
plantar flexion and negligible inversion and eversion.  The 
diagnosis was nonservice-connected fracture, right ankle, 
status post open reduction with internal fixation at the VA 
Hospital in Houston, with findings consistent with post-
traumatic arthritis and limitation of motion.  The examining 
physician specifically indicated that he found no evidence of 
"chronic infection" in the ankle.  He further indicated 
that the veteran has traumatic arthritis, which is a normal 
residual of trauma to the bone and not the result of 
treatment by VA personnel.

In January 2000, the Board remanded this case to the RO in 
order to obtain a more complete copy of records pertaining to 
the November 1986 VA hospitalization.  The RO also gave the 
veteran an opportunity to submit any additional records he 
thought might be relevant.  To date, the veteran has failed 
to respond to this opportunity.  

After reviewing the record, the Board is of the opinion that 
compensation under 38 U.S.C.A. § 1151 for chronic infection 
and post-traumatic arthritis of the right ankle is not 
warranted.  The sole medical opinion of record addressing the 
question at issue, namely the June 1998 medical opinion, 
indicates that there is no objective evidence of chronic 
infection of the right ankle, and that the veteran's post-
traumatic arthritis of the right ankle was a normal residual 
of his trauma to the bone and not the result of VA care.  
Accordingly, there is no reasonable basis for awarding 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, for chronic infection and post-traumatic arthritis of 
the right ankle.  

In reaching this conclusion, it is worth repeating that all 
relevant facts have been properly developed.  As observed 
above, the record is devoid of any indication that there are 
other pertinent records that should be obtained.  Further, 
the record reflects that the veteran was afforded multiple 
opportunities to provide additional evidence, but he declined 
to do so.  He was also specifically informed of the evidence 
considered in denying his claim, to include the June 1998 VA 
orthopedic surgeon's opinion, and he failed to supplement the 
record with a more favorable medical opinion.  Thus, the 
Board must conclude that the present record is complete, and 
it provides no basis for awarding the benefits the veteran 
seeks.  

In this regard, the Board has also considered the contentions 
of the veteran.  Inasmuch as the veteran is offering his own 
medical opinion, and he is not shown to have any medical 
expertise, his assertions of medical causation are not 
probative.  This is because as a lay person (i.e., persons 
without medical expertise) he is not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992), and Moray v. Brown, 5 Vet. App. 211 (1993).


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for chronic infection and post-traumatic arthritis of 
the right ankle is denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

